March2, 2009 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: The Dreyfus/Laurel Funds Trust - Dreyfus Core Value Fund - Dreyfus Limited Term High Yield Fund File No. 811-524 Gentlemen, Transmitted for filing is Form N-CSR for the above-referenced series of the Registrant for the fiscal year ended December 31, 2008. Please direct any questions or comments to the attention of the undersigned at (212) 922-8297. Very truly yours, /s/ Tanya Philepoua Tanya Philepoua, Paralegal TP/ Enclosures
